Cole, J.
The substantial question -presented in this case was decided against the plaintiff in the case of Barrett v. Brooks (21 Iowa, 144), where it was held that a single citizen could not maintain his action -to enforce the trust, charged by the United States as donor, upon the swamp lands granted to the State and by them to the counties, to apply the proceeds as far as necessary to the draining and reclaiming of the said lands ; that if the United States was satisfied with the disposition which the State had made or authorized, individual citizens must remain content. See also Whiteside Co. v. Burchell, 31 Ill. 68.
It is not alleged in this petition that the land purchased by plaintiff is susceptible of being drained; nor indeed is it distinctly averred that it needs any draining. And further than this, the plaintiff accepted the conveyance of the land by the county to him., without *37requiring any covenant or agreement on the part of the county to drain or reclaim the same. He was content to leave the obligation to drain and reclaim the land where the donor bad left it. To tbat obligation, as a beneficiary therein at least, this plaintiff was neither party or privy; and he has therefore no cause of action growing out of it.
Affirmed.